Argued March 16, 1927.
This is an appeal by defendant from an order granting plaintiff a new trial, after verdict rendered in favor of defendant. The opinion of the court below sets forth a number of reasons in support of its order, but does not indicate, either expressly or otherwise, that these were the exclusive reasons for granting the new trial; under such circumstances, we will not interfere. In Feite v. Coll, 285 Pa. 151, 152, 153, we recently said: "The opinion of the court below does not conclusively show that the reasons there stated and discussed were the only ones which controlled the exercise *Page 171 
of its discretion in ordering a new trial. . . . . . Under such circumstances, we do not interfere with the judgment of the trial court." We also stated: "This court will not review an order granting a new trial unless the court below states it would have refused to grant the new trial but for reasons distinctly set forth, which, in its opinion, control the whole case." We now repeat these statements in order that our position on such appeals may be made entirely clear.
The order is affirmed.